DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 7 and 16 are amended
Claims 1-20 are allowed.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears in the attached Examiner’s Amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Steven A. SWAN (Reg. No.: 73,000) on 16 November 2021.

The application has been amended as follows: please amend claims as per the attached Examiner’s Amendment.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art made of record.

Reason for Allowance
The following is an examiner's statement for reasons for allowance:

Claims 1-20 are allowable over the prior art of record.

The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as: “receiving, by a server device from a client device via a segment generation user interface, a segment query comprising: 
an indication of a sequence of events comprising an initial event performed on a first webpage at a first web address and defined by the segment query to include a first set of one or more event parameters from the segment generation user interface and a subsequent event performed on a second webpage at a second web address and defined by the segment query to include a second set of one or more event parameters from the segment generation user interface, or more event parameters; 
a sequence-of-time condition that defines a timing relationship between the initial event and the subsequent event from within the segment generation user interface; and
a request for pre-sequence events that occurred before the sequence of events or post-sequence events that occurred after the sequence of events;
a step for generating a defined dataset from an analytics database, the defined dataset comprising analytics data associated with performance of the sequence of events by a segment of users and instances of at least one event performed by the segment of users before or after the sequence of events; 
providing, by the server device for display on the client device, a query result within the segment generation user interface, the query result comprising the defined dataset, numerical data indicators representing different event types within the defined dataset, and an interactive results graphic comprising graphics with a first ringed graphic pattern representing a page visits event type according to a first numerical data indicator and a second ringed graphic pattern representing a page views event type according to a second numerical data indicator; and 
based on detecting an interaction by the client device with the interactive results graphic, providing, by the server device for display on the client device, additional information within the segment generation user interface about the at least one pre-sequence event depicted as an event type from the different event types or the at least 

Dependent claims 2-6, 8-15 and 17-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:00PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. W./
Examiner, AU 2168
16 November 2021
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168